DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application.  This communication is the first action on the merits.  As of the date of this communication, no Information Disclosure Statements (IDS) have been filed on behalf of this case.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a device, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: determining a target content from candidate contents based on a query of a user, wherein the candidate contents are determined based on a content-related user attention; determining an estimated user cost for acquiring the target content, based on a historical click-through rate for the target content, a historical conversion rate for the target content, and a historical user cost for acquiring the target content; determining one or more recommendation scores for the target content based on the estimated user cost; and recommending a content to the user based on the one or more recommendation scores.  These limitations, are directed to commercial interactions including marketing or sales activities or behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim besides the abstract idea.  Therefore, the limitations of the claim as a whole also do not amount to significantly more than the abstract idea.  
	Claim 11 recitation includes at least one processor and memory.  Viewed individually, this does not constitute significantly more because it simply is an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-10, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claims 4-6, 8-10 adds to the abstract idea and additionally entail Mental Processes.  Claims 2-3, 7 adds to the abstract idea and additionally entail Mathematical Concepts.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 11-20 suffer from substantially the same deficiencies as outlined with respect to claim 1-10 and are also rejected accordingly.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).